Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see 3rd ¶ of page # 7, filed 10/22/2020, with respect to Objection of Claims 4, 13, 17 and 26 for informalities have been fully considered and are persuasive.  The objection of Claims 4, 13, 17 and 26 has been withdrawn. 

The applicant's arguments/remarks, see last ¶ of page 7 – last ¶ of page 9, with respect to 35 U.S.C 102 rejection of Claims 1-7, 11, 12, 14-20, 24 & 25 and 35 U.S.C 103 rejections of Claims 8-10, 13, 21-23 & 26 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 11-12, 14-20 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US PG PUB 20150165319), hereinafter "Bono", in views of Suzuki et al. (US PG PUB 20160250551), hereinafter "Suzuki".
Regarding Claim 1 Bono discloses:
A method comprising: 
receiving a user identifier uniquely associated with an invitor (i.e. user ID, e.g. “a0001” [i.e. a first user identifier], that is uniquely associated with a user, e.g. user A [i.e. an invitor], may be received by system) (Fig. 4, ¶ 0029, ¶ 0033 and ¶ 0037); 
receiving an application identifier associated with an application (i.e. the system may receive a game URL [i.e. an application identifier] associated with the game specified/selected [i.e. a selected application] by the inviter) (¶ 0044);
generating an invitation identifier based on the application identifier and the user identifier (i.e. at step S14, server may generate an invitation information, e.g. hypertext, etc. [i.e. an invitation identifier], based on the game URL [i.e. the application identifier] associated with the user  ID [i.e. the first user identifier]; For example, when the server 102 receives the user ID of the user A [i.e. the first user identifier] which is the inviter, the server 102 transmits invitation information to the information terminal 100b of the user B; 
However, Bono does not explicitly disclose:
generating a link uniquely associated with the invitation identifier, the link being separate and distinct from at least the invitation identifier and causing the application to launch in response to the link being selected by one or more users including at least the invitor or at least one invitee; and, providing the link to the one or more users; and associating at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users.
On the other hand, in the same field of endeavor, Suzuki teaches:
generating a link uniquely associated with the invitation identifier (i.e. server 102 may generate a game URL [i.e. a link] and it is transmitted along with invitation information, e.g. hypertext [i.e. the invitation identifier]; game URL and invitation information are transmitted together [i.e. uniquely associated with each other]) (102 – Fig. 6 and ¶ 0043), 
the link being separate and distinct from at least the invitation identifier (i.e. game URL [i.e. the link] is transmitted along with [i.e. being separate and distinct from] invitation information [i.e. the invitation identifier]) (¶ 0043) and 
causing the application to launch in response to the link being selected by one or more users including at least the invitor or at least one invitee (i.e. As a result of accessing the game URL [i.e. in response to the link being selected by one or more users including at least the invitor or at least one invitee], the information associated with the game URL 
providing the link to the one or more users (i.e. the game URL [i.e. the link] is transmitted/provided to terminal device associated with user B [i.e. one or more users]) (¶ 0043 and ¶ 0047); and 
associating at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users (i.e. in response to transmitting/providing the game URL [i.e. the link] to the user B [i.e. the one or more users], invitation information [i.e. the invitation identifier] may be associated with user IDs [i.e. a user identifier] of the invitee and inviter [i.e. each of the one or more users]; For example, after receiving the game URL [i.e. the link], terminal device b associated with the user B may associate the invitation information [i.e. the invitation identifier] to the identity of the user A [i.e. user identifier of each of the one or more users]) (¶ 0043 and ¶ 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Bono to include the feature for generating a link uniquely associated with the invitation identifier, the link being separate and distinct from at least the invitation identifier and causing the application to launch in response to the link being selected by one or more users including at least the invitor or at least one invitee; and, providing the link to the one or more users; and associating at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users as taught by Suzuki 


Regarding Claim 2, Bono and Suzuki disclose, in particular Bono teaches:
receiving an indication that at least one user of the one or more users has selected the link (i.e. at step S20 server 102 receive an indication that the user B [i.e. at least one user of the one or more users] associated with the information terminal 100b has selected the Game URL [i.e. the link]) (S18 & S20 – Fig. 5, ¶ 0046 and ¶ 0048); and 
launching the at least one user into a unique session of the application, the unique session uniquely associated with the invitation identifier (i.e. at step S24 the user B may start playing the Game based on the play information, wherein the play information uniquely corresponds to [i.e. associated with] the Game URL included in the invitation information [i.e. the invitation identifier]; and the play information is registered such that the electronic game resumes from a scene [i.e. unique session] where the user A is battling with a raid boss in the electronic game [i.e. the user B / invitee is launched into a particular scene / unique session of the Game/application]) (Fig. 4, S24 – Fig. 5, ¶ 0050 and ¶ 0052 - 0053).





Regarding Claim 3, Bono and Suzuki disclose, in particular Bono teaches:
wherein the link is provided prior to and independently of the application being launched (i.e. the game URL [i.e. the link] is transmitted/provided to the server at step 


Regarding Claim 4, Bono and Suzuki disclose, in particular Bono teaches:
wherein the link is provided via an interface of the application (i.e. at step S44, the user viewing the screen of the electronic game selects, via a user interface screen UI [i.e. via an interface of the launched application], the link of the game URL) (¶ 0022 and ¶ 0071 - 0072).


Regarding Claim 5, Bono and Suzuki disclose, in particular Bono teaches:
wherein, before the application is launched, the link is provided via a web browser interface (i.e. before an instruction to play the electronic game is accepted [i.e. before the application is launched] from the user, the hyperlink/hypertext [i.e. the link] may be provided via the website the user is viewing [i.e. via a web browser]) (¶ 0069 - 0072).



Regarding Claim 6, Bono and Suzuki disclose, in particular Bono teaches:
wherein the link causes the application to launch in a mode based on a selected parameter (i.e. selecting the link may cause the game to be launched on the information terminal in a play mode based on play information, e.g. Play Data ID [i.e. a selected parameter]; information terminal may be also directed to registration mode) (¶ 0032 and ¶ 0052 - 0053).


Regarding Claim 7, Bono and Suzuki disclose, in particular Bono teaches:
wherein the application is a video game and the selected parameter corresponds to save point or level information (i.e. play information [i.e. selected parameter] may be used to reproduce [i.e. corresponds] a scene [i.e. save point or level information] of the video Game) (¶ 0027, ¶ 0053 and ¶ 0064).


Regarding Claim 11, Bono and Suzuki disclose, in particular Bono teaches:
wherein the invitee does not own the application (i.e. the user B [i.e. the invitee] may not be registered at the electronic game service as a user of the electronic game [i.e. does not have right or does not own the game/application) (¶ 0025 and ¶ 0051).




Regarding Claim 12, Bono and Suzuki disclose, in particular Bono teaches:
receiving a first indication that the at least one invitee has selected the link in response to the at least one invitee selecting the link, regardless of whether the invitor has selected the link (i.e. at step S22 server may receive the indication that the Game URL [i.e. link] has been selected on the information terminal 100b of the user B in response to the Game URL being selected by the user B [i.e. invitee] at step S18; receiving the indication by the server does not require the Game URL being selected by the user A [i.e. invitor]) (S18 & S24 – Fig. 5, ¶ 0046 and ¶ 0052).


Regarding Claim 14, Bono discloses:
A non-transitory computer-readable media comprising instructions operable (i.e. storage unit such as semiconductor memory storing instructions for executing electronic game) (Fig. 2, Fig. 3 and ¶ 0022), 
when executed by one or more computing systems (i.e. electronic game system) (Fig. 1 and ¶ 0020 – 0021), to: 
receive a user identifier uniquely associated with an invitor (i.e. user ID, e.g. “a0001” [i.e. a first user identifier], that is uniquely associated with a user, e.g. user A [i.e. an invitor], may be received by system) (Fig. 4, ¶ 0029, ¶ 0033 and ¶ 0037); 
receive an application identifier associated with an application (i.e. the system may receive a game URL [i.e. an application identifier] associated with the game specified/selected [i.e. a selected application] by the inviter) (¶ 0044); 
generate an invitation identifier based on the application identifier and the user identifier (i.e. at step S14, server may generate an invitation information, e.g. hypertext, etc. [i.e. an invitation identifier], based on the game URL [i.e. the application identifier] associated with the user  ID [i.e. the first user identifier]; For example, when the server 102 receives the user ID of the user A [i.e. the first user identifier] which is the inviter, the server 102 transmits invitation information to the information terminal 100b of the user B; 
However, Bono does not explicitly disclose:
generate a link uniquely associated with the invitation identifier, the link being separate and distinct from at least the invitation identifier and causing the application to launch in response to the link being selected by one or more users including at least the invitor or at least one invitee;; and provide the link to the one or more users; and assocaite at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users.
On the other hand, in the same field of endeavor, Suzuki teaches:
generate a link uniquely associated with the invitation identifier (i.e. server 102 may generate a game URL [i.e. a link] and it is transmitted along with invitation information, e.g. hypertext [i.e. the invitation identifier]; game URL and invitation information are transmitted together [i.e. uniquely associated with each other]) (102 – Fig. 6 and ¶ 0043), 
the link being separate and distinct from at least the invitation identifier (i.e. game URL [i.e. the link] is transmitted along with [i.e. being separate and distinct from] invitation information [i.e. the invitation identifier]) (¶ 0043) and 
causing the application to launch in response to the link being selected by one or more users including at least the invitor or at least one invitee (i.e. As a result of accessing the game URL [i.e. in response to the link being selected by one or more users including at least the invitor or at least one invitee], the information associated with the game URL is read out, and the game can be initiated [i.e. launched] from the state reached by the user identified by the associated user ID) (¶ 0034); and 

associate at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users (i.e. in response to transmitting/providing the game URL [i.e. the link] to the user B [i.e. the one or more users], invitation information [i.e. the invitation identifier] is associated with user IDs [i.e. a user identifier] of the invitee and inviter [i.e. each of the one or more users]; For example, after receiving the game URL [i.e. the link], terminal device b associated with the user B may associate the invitation information [i.e. the invitation identifier] to the identity of the user A [i.e. user identifier of each of the one or more users]) (¶ 0034, ¶ 0043 and ¶ 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bono to include the feature for generating a link uniquely associated with the invitation identifier, the link being separate and distinct from at least the invitation identifier and causing the application to launch in response to the link being selected by one or more users including at least the invitor or at least one invitee; and, providing the link to the one or more users; and associating at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users as taught by Suzuki so that the link to launch the application/game may be separately provided to the users via social network (¶ 0043 – 0047).


Regarding Claim 15, Bono and Suzuki disclose, in particular Bono teaches:

launch the at least one user into a unique session of the application, the unique session uniquely associated with the invitation identifier (i.e. at step S24 the user B may start playing the Game based on the play information, wherein the play information uniquely corresponds to [i.e. associated with] the Game URL included in the invitation information [i.e. the invitation identifier]; and the play information is registered such that the electronic game resumes from a scene [i.e. unique session] where the user A is battling with a raid boss in the electronic game [i.e. the user B / invitee is launched into a particular scene / unique session of the Game/application]) (Fig. 4, S24 – Fig. 5, ¶ 0050 and ¶ 0052 - 0053).


Regarding Claim 16, Bono and Suzuki disclose, in particular Bono teaches:
wherein the link is provided prior to and independently of the application being launched (i.e. the game URL [i.e. the link] is transmitted/provided to the server at step S18 which is prior to the step S24 in which the game is played/launched; and the link is transmitted/provided before the game being launched [i.e. independently of the application being launched]) (¶0052 - 0053).


Regarding Claim 17, Bono and Suzuki disclose, in particular Bono teaches:



Regarding Claim 18, Bono and Suzuki disclose, in particular Bono teaches:
wherein, before the application is launched, the link is provided via a web browser interface (i.e. before an instruction to play the electronic game is accepted [i.e. before the application is launched] from the user, the hyperlink/hypertext [i.e. the link] may be provided via the website the user is viewing [i.e. via a web browser]) (¶ 0069 - 0072).



Regarding Claim 19, Bono and Suzuki disclose, in particular Bono teaches:
wherein the link causes the application to launch in a mode based on a selected parameter (i.e. selecting the link may cause the game to be launched on the information terminal in a play mode based on play information, e.g. Play Data ID [i.e. a selected parameter]; information terminal may be also directed to registration mode) (¶ 0032 and ¶ 0052 - 0053).


Regarding Claim 20, Bono and Suzuki disclose, in particular Bono teaches:
wherein the application is a video game and the selected parameter corresponds to savepoint or level information (i.e. play information [i.e. selected parameter] may be used to reproduce [i.e. corresponds] a scene [i.e. save point or level information] of the video Game) (¶ 0027, ¶ 0053 and ¶ 0064).


Regarding Claim 24, Bono and Suzuki disclose, in particular Bono teaches:
wherein the at least one invitee does not own the application (i.e. the user B [i.e. the invitee] may not be registered at the electronic game service as a user of the electronic game [i.e. does not have right or does not own the game/application) (¶ 0025 and ¶ 0051).




Regarding Claim 25, Bono and Suzuki disclose, in particular Bono teaches:
receiving a first indication that the invitee has selected the link in response to the invitee selecting the link, regardless of whether the invitor has selected the link (i.e. at step S22 server may receive the indication that the Game URL [i.e. link] has been selected on the information terminal 100b of the user B in response to the Game URL being selected by the user B [i.e. invitee] at step S18; receiving the indication by the server does not require the Game URL being selected by the user A [i.e. invitor]) (S18 & S24 – Fig. 5, ¶ 0046 and ¶ 0052).



Claims 8-9 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono in views of Suzuki as applied to claims 1 and 14 above, and further in view of Acharya et al. (US PG PUB 20060026288), hereinafter "Acharya".
Regarding Claim 8, Bono and Suzuki disclose all the features with respect to Claim 1 as described above.
In addition Bono teaches:

Furthermore, Suzuki teaches:
launching the application on the second device in response to the invitor or the at least one invitee having selected the link using the first device (i.e. game URL [i.e. the link] represents link information that is used to initiate [i.e. launch] the electronic game from a stage determined by the electronic game play results of the invitor user when the corresponding selection is made by another user who has been invited [i.e. the at least one invitee) (¶ 0034).
However, the combination of Bono and Suzuki does not explicitly disclose:
receiving a selection of a second device using a first device.
On the other hand, in the same field of endeavor, Acharya teaches:
 receiving a selection of a second device using a first device (i.e. for a media exchange session, e.g. audio/video session, gaming session, etc., portable control device 30 [i.e. a first device] may receive, from the user, a selection of another device [i.e. a second device]; For example, the user may select a cell/office phone 92 [i.e. a second device] using the portable control device 30 [i.e. a first device]) (Fig. 5, ¶ 0010 – 0011 and ¶ 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Bono and Suzuki to include the feature for receiving a selection of a second device using a first 



Regarding Claim 9, Bono, Suzuki and Acharya disclose, in particular Acharya teaches:
wherein the first device is incapable of launching the application (i.e. the portable device 30 [i.e. the first device], which may provide the control of the media session, may not be capable of executing/launching the application with functionalities for supporting the media input or output) (Abstract, ¶ 0040 and ¶ 0053).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.


Regarding Claim 21, Bono Suzuki discloses all the features with respect to Claim 1 as described above.
In addition Bono teaches:
receiving an indication that the invitor or invitee selected the link using the first device (i.e. server may receive the indication that the user B [i.e. invitee] select the Game URL [i.e. the link] using the information terminal 100b [i.e. first device]) (S18 & S20 – Fig. 6 and ¶ 0046 - 0047).

launching the application on the second device in response to the invitor or the at least one invitee having selected the link using the first device (i.e. game URL [i.e. the link] represents link information that is used to initiate [i.e. launch] the electronic game from a stage determined by the electronic game play results of the invitor user when the corresponding selection is made by another user who has been invited [i.e. the at least one invitee) (¶ 0034).
However, the combination of Bono and Suzuki does not explicitly disclose:
receiving a selection of a second device using a first device.
On the other hand, in the same field of endeavor, Acharya teaches:
 receiving a selection of a second device using a first device (i.e. for a media exchange session, e.g. audio/video session, gaming session, etc., portable control device 30 [i.e. a first device] may receive, from the user, a selection of another device [i.e. a second device]; For example, the user may select a cell/office phone 92 [i.e. a second device] using the portable control device 30 [i.e. a first device]) (Fig. 5, ¶ 0010 – 0011 and ¶ 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Bono and Suzuki to include the feature for receiving a selection of a second device using a first device as taught by Acharya so that the invitation for the media session may be redirected to a more suitable device for better handling of the media session associated with the invitation (Fig. 6 and ¶ 0040 – 0042).





Regarding Claim 22, Bono, Suzuki and Acharya disclose, in particular Acharya teaches:
wherein the first device is incapable of launching the application (i.e. the portable device 30 [i.e. the first device], which may provide the control of the media session, may not be capable of executing/launching the application with functionalities for supporting the media input or output) (Abstract, ¶ 0040 and ¶ 0053).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 21.


Claims 10 13, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono in views of Suzuki as applied to claims 1, 11, 14 and 24 above, and further in view of Shea et al. (US PG PUB 20070055728), hereinafter "Shea".
Regarding Claim 10, Bono and Suzuki discloses all the features with respect to Claim 1 as described above.
However, the combination of Bono and Suzuki does not explicitly disclose:
wherein the invitor does not own the application.
On the other hand, in the same field of endeavor, Shea teaches:
wherein the invitor does not own the application (i.e. inviter may not be eligible to send invitation to another user to participate in the online multi-user game; the inviter’s eligibility for sending the invitation may depend on the inviter’s ownership status; If the inviter is currently not an owner of the game, the "distribution" server may offer inviter to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Bono and Suzuki to include the feature wherein the invitor does not own the application as taught by Shea in order to enable the users, who may not yet be owners of the games, to actively participate the game (¶ 0035 and ¶ 0037).


Regarding Claim 13, Bono and Suzuki discloses all the features with respect to Claim 11 as described above.
However, the combination of Bono and Suzuki does not explicitly disclose:
receiving a second indication that the invitor has selected the link in response to the invitor selecting the link, wherein the first indication is received prior to the second indication.
On the other hand, in the same field of endeavor, Shea teaches:
receiving a second indication that the invitor has selected the link in response to the invitor selecting the link (i.e. inviter device 200 may receive an indication [i.e. second indication] that the user [i.e. invitor] has launched the game by selecting the link: For example, the link may include URL pointing to the location of the game with parameters necessary to launch the game [i.e. in order to launch the gem, the user/invitor needs to click/select the URL [i.e. link]) (¶ 0040 - 0042), 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Bono and Suzuki to include the feature for receiving a second indication that the invitor has selected the link in response to the invitor selecting the link, wherein the first indication is received prior to the second indication as taught by Shea so that the user may launch a selected game using the link that points to the selected game (¶ 0034 - 0035, ¶ 0037 and ¶ 0040 - 0042).

Regarding Claim 23, Bono and Suzuki discloses all the features with respect to Claim 14 as described above.
However, the combination of Bono and Suzuki does not explicitly disclose:
wherein the invitor does not own the application.
On the other hand, in the same field of endeavor, Shea teaches:
wherein the invitor does not own the application (i.e. inviter may not be eligible to send invitation to another user to participate in the online multi-user game; the inviter’s eligibility for sending the invitation may depend on the inviter’s ownership status; If the inviter is currently not an owner of the game, the "distribution" server may offer inviter to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Bono and Suzuki to include the feature wherein the invitor does not own the application as taught by Shea in order to enable the users, who may not yet be owners of the games, to actively participate the game (¶ 0035 and ¶ 0037).


Regarding Claim 26, Bono and Suzuki discloses all the features with respect to Claim 24 as described above.
However, the combination of Bono and Suzuki does not explicitly disclose:
receiving a second indication that the invitor has selected the link in response to the invitor selecting the link, wherein the first indication is received prior to the second indication.
On the other hand, in the same field of endeavor, Shea teaches:
receiving a second indication that the invitor has selected the link in response to the invitor selecting the link (i.e. inviter device 200 may receive an indication [i.e. second indication] that the user [i.e. invitor] has launched the game by selecting the link: For example, the link may include URL pointing to the location of the game with parameters necessary to launch the game [i.e. in order to launch the gem, the user/invitor needs to click/select the URL [i.e. link]) (¶ 0040 - 0042), 
wherein the first indication is received prior to the second indication (i.e. an indication [i.e. first indication] which indicates that the user selects the game is received 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Bono and Suzuki to include the feature for receiving a second indication that the invitor has selected the link in response to the invitor selecting the link, wherein the first indication is received prior to the second indication as taught by Shea so that the user may launch a selected game using the link that points to the selected game (¶ 0034 - 0035, ¶ 0037 and ¶ 0040 - 0042).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Soe Hlaing/           Primary Examiner, Art Unit 2451